                                                                                                                    Form:ntctfclm

                                     UNITED STATES BANKRUPTCY COURT
                                           Eastern District of Michigan
                                              211 West Fort Street
                                                Detroit, MI 48226


                                                 Case No.: 19−42698−tjt
                                                       Chapter: 7
In Re: (NAME OF DEBTOR(S))
   SMR Equestrian, LLC
   3255 Stoney Creek Road
   Oakland Township, MI 48363
Social Security No.:

Employer's Tax I.D. No.:
  81−3906524

            NOTICE OF NEED TO FILE PROOF OF CLAIM DUE TO RECOVERY OF ASSETS
NOTICE IS GIVEN THAT:

The initial notice in this case instructed creditors that it was not necessary to file a proof of claim. Since that notice
was sent, assets have been recovered by the trustee.
Creditors who wish to share in any distribution of funds must file a proof of claim with the clerk of the bankruptcy
court at the address above on or before:

                                                       June 24, 2019
Creditors who do not file a proof of claim on or before this date will not share in any distribution from the debtor's
estate.

A Proof of Claim form ("Official Form 410") can be obtained at the United States Courts Web site:
(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any bankruptcy clerk's office. A proof
of claim may be mailed to the clerk's office for filing. If you wish to receive proof of its receipt by the bankruptcy
court, enclose a photocopy of the proof of claim together with a stamped, self−addressed envelope.

There is no fee for filing the proof of claim.

Any creditor who has previously filed a proof of claim in this case need not file another proof of claim.


Dated: 3/26/19
                                                                       BY THE COURT



                                                                       Katherine B. Gullo , Clerk of Court
                                                                       U.S. Bankruptcy Court




        19-42698-tjt       Doc 21       Filed 03/28/19        Entered 03/29/19 01:00:27              Page 1 of 3
                                      United States Bankruptcy Court
                                      Eastern District of Michigan
In re:                                                                                 Case No. 19-42698-tjt
SMR Equestrian, LLC                                                                    Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0645-2           User: kluce                 Page 1 of 2                   Date Rcvd: Mar 26, 2019
                               Form ID: ntctfclm           Total Noticed: 33


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 28, 2019.
db             +SMR Equestrian, LLC,    3255 Stoney Creek Road,    Oakland Township, MI 48363-1848
25797742       +Amy Diez,    5465 N. Livernois,    Oakland Twp., MI 48306-2531
25797741       +Ashley Craine,    2425 Texter Rd.,    Leonard, MI 48367-3031
25797736       +Bob Bockrath,    2871 Ambleside Ct.,    Rochester, MI 48306-4920
25797738       +Cassar Farms,    8298 Lake Pine Drive,    Commerce Township, MI 48382-4571
25797747       +Denise Gutek,    2012 Dunham Dr.,    Rochester, MI 48306-4804
25797746       +Ed Gemellaro (obo Elaina Gemellaro),     6023 Blue Beech Rd.,    Rochester Hills, MI 48306-3501
25797760       +Fernando Quirindongo,    fbo Alana Quirindongo, a minor,     4076 Old Dominion Drive,
                 West Bloomfield, MI 48323-2653
25797749        Home Depot Credit Services,     Customer Service Inquiries,    PO Box 790328,
                 Saint Louis, MO 63179-0328
25797766       +Jill Schubiner,    1061 N. Old Woodward,    Birmingham, MI 48009-5409
25797752        John Deere Financial,    Deere & Compamy,    6400 NW 86th Street,    PO Box 6600,
                 Johnston, IA 50131-6600
25797771       +Kimberly Wiggins,    950 Harmon,    Birmingham, MI 48009-1333
25797772       +Kimberly Williams,    776 Ridgedale Ave.,    Birmingham, MI 48009-5786
25797754       +Larry Robertson,    1142 Maple Leaf Drive,    Rochester Hills, MI 48309-3715
25797767       +Linda & Brett Stern,    984 Oakland Ave.,    Birmingham, MI 48009-5759
25797737       +Lisa Capoccia,    5250 Hummer Lake,    Oxford, MI 48371-2806
25797740       +Maryann Combs,    3585 Stoney Creek Rd.,    Oakland, MI 48363-1851
25797753       +Melissa Kassin,    3125 Silverbrok Drive,    Rochester Hills, MI 48306-1499
25797757       +NL-REL, LLC,    30100 Telegraph Rd., Suite 366,    Bingham Farms, MI 48025-5800
25797745       +Neil & Renee Fraser,    3790 Piccadilly Drive,    Rochester Hills, MI 48309-4537
25797758       +Oakland Hills Equestrian Center, LLC,     c/o Maxwell Goss, Esq.,    370 E. Maple Rd., Third Floor,
                 Birmingham, MI 48009-6303
25797756       +Sarah Meyers,    2760 International Dr.,    Apt. 622C,   Ypsilanti, MI 48197-8524
25797765       +Sarah Robertson,    3255 Stoney Creek Road,    Oakland, MI 48363-1848
25797755       +Stephanie Marcus,    3460 Grove Lane,    Auburn Hills, MI 48326-3980
25797744       +Steven Flannery,    30714 Helmandale Dr.,    Franklin, MI 48025-1577
25797748       +Susan Hallinan,    10705 Kingston Ave.,    Huntington Woods, MI 48070-1115
25797773       +Susan Williams,    3012 Talon Circle,    Lake Orion, MI 48360-2608
25797764       +Suzanne Sadek,    1323 Northlawn Blvd.,    Birmingham, MI 48009-5007
25797768       +Timothy Sullivan,    c/o Maxwell Goss, Esq.,    370 E. Maple Rd., Third Floor,
                 Birmingham, MI 48009-6303
25797770       +United States Attorney,    Civil Division,    211 West Fort Street, Ste. 2001,
                 Detroit, MI 48226-3220

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
25797739        EDI: CHASE.COM Mar 27 2019 04:03:00      Chase (INK) / Cardmember Service,   Account Inquiries),
                 PO Box 15298,   Wilmington, DE 19850-5298
25797743        EDI: DISCOVER.COM Mar 27 2019 04:03:00      Discover Financial Services,   PO Box 15316,
                 Wilmington, DE 19850
25797750        EDI: IRS.COM Mar 27 2019 04:03:00      Internal Revenue Service,   SBSE/Insolvency Unit,
                 P.O. Box 330500-Stop 15,   Detroit, MI 48232
                                                                                             TOTAL: 3

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
25797761         Tracy Reinhold,   Address unknown
25797751*        Internal Revenue Service***,   Centralized Insolvency Operations,    PO Box 7346,
                  Philadelphia, PA 19101-7346
25797762*       +Larry Robertson,   1142 Maple Leaf Drive,   Rochester Hills, MI 48309-3715
25797763*       +Larry Robertson,   1142 Maple Leaf Drive,   Rochester Hills, MI 48309-3715
25797759      ##+Oakland Hills Equestrian Center, LLC,   3255 Stoney Creek Road,   Oakland, MI 48363-1848
25797769      ##+Timothy Sullivan,   3255 Stoney Creek Road,   Oakland, MI 48363-1848
                                                                                              TOTALS: 1, * 3, ## 2

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.    Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.




            19-42698-tjt    Doc 21     Filed 03/28/19    Entered 03/29/19 01:00:27         Page 2 of 3
District/off: 0645-2                  User: kluce                        Page 2 of 2                          Date Rcvd: Mar 26, 2019
                                      Form ID: ntctfclm                  Total Noticed: 33


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 28, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 25, 2019 at the address(es) listed below:
              Mark H. Shapiro    on behalf of Trustee Mark H. Shapiro shapiro@steinbergshapiro.com,
               jbrown@steinbergshapiro.com
              Mark H. Shapiro    shapiro@steinbergshapiro.com,
               harmon@steinbergshapiro.com;MHS@trustesolutions.net;mi29@ecfcbis.com;jbrown@steinbergshapiro.com
              Michael D. Lieberman    on behalf of Debtor   SMR Equestrian, LLC mike@lgcpllc.com,
               mlieberman6160@yahoo.com
              Stephen P. Stella    on behalf of Creditor Larry M. Robertson attorneystella@sszpc.com,
               agaty@sszpc.com
              Tracy M. Clark    on behalf of Trustee Mark H. Shapiro clark@steinbergshapiro.com
                                                                                             TOTAL: 5




             19-42698-tjt         Doc 21       Filed 03/28/19          Entered 03/29/19 01:00:27                Page 3 of 3
